 1
                                                                      CLERK, U.S. Df
                                                                                    T
 2                                                                                   RICTCOURT '

 3                                                                         ~~T ~ 2 708
 4                                                              ByNTiZgL
                                                                           p~STRIC7 OF
                                                                                         CA~~FQRNIq
 5                                                                                          GEPI/ rY


 6 ~, i

 7 I1 ,                            UNITED STATES DISTRICT COURT

 8 ,I                             CENTRAL DISTRICT OF CALIFORNIA

 9'

10 ', UNITED STATES OF AMERICA,                 )      Case No .: ~ g "' ~~-~~
                                                 1
11                             Plaintiff,       )

12                 vs.                          )      ORDER OF DETENTION AFTER HEARING
   ~                                            )        [Fed. R. Crim. P. 32.1(a)(6);
13 ~                                            )         18 U.S.C. § 3143(a)]

1~
          J 0.sw<<~ f~'la~ eve                  )
                                                 ~
                               Defendant.       )
15                                               }

16

17

18 1             The defendant having been arrested in this District pursuant to

19        a    warrant   issued    by   the   United       States     District           Court         for   the

       J~~~G✓Yl ~~5~: ~!~~'1~'
20 i t c                                    for alleged violation(s) of the terms and

21~', conditions oz his _er [probation]                    upervised release                   and

22 '~            The   Court    having conducted       a    detention        hearing pursuant                to

23 I~ Federal Rule of Criminal Procedure 32.1(a)(6) and 18 U.S.C. ~ 3143(a) ,

24               The Court finds that:

25        A.     (1~ The defendant has not met his/~ burden of establishing by

26               clear and convincing evidence that he/~h                   is not likely to flee

2%               i~ released under 18 U.S.C. § 3142(b) or (c)                        This finding is

28               based on e1~,SUL2paV1Ue.S C~✓1G2J1M                i~/~     $I~G(~~~
            l~M,lS1tXl ~Jcu~ ~o~S, o ~~~~ sib s ~►~- u b ~s~ ~ ,~ N1~
           _~) w~e~~I~~ , sf~'D ~q -~-v►~, ~~ y ~~s ~ It~l~ ~~ aEr►~rd r~~
               ~,~ t'I~►~rtie- s {~      al~-e~►~d-~    ~rtawt~.!— h,cr~,l,d-~t co~vt~.l,~~,
  4        a~l~ / or

  5 : B.   ~    j   The de=endart nas not met nis/her burden of establishing by

  6 '      clear and convincing evidence that he/she is not likely to pose

  7        a danger to the safety of any other person or the community if

  8        releasea under "1g U.S.C. § 3142 (b) or (c)       This finding is based

  9        on:

10

11

12

Z3

14I~;      ~~i• THEREFORE IS ORDERED that the defendant be detained pending

15, the fur~~er revocation proceedings.

16~

1% ~ Datea:         ~~~«-   ~~~
   it                                            EAN ROSENBLUTH
18~~                                            U.S. MAGISTRATE JUDGE

19

2 0i

21 ~

2 2'

23

24

25

26

2%

28

                                            2
